DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.
Response to Amendment
The amendment filed 12/16/2021 has been entered.  Claims 1-12 and 16-18 are pending in the application.
Claim Interpretation
The recitations “annealing” and “aging” are interpreted to mean any form of heat treatment that would be expected to impart the effects of annealing and aging for the titanium part.
The recitation “wherein the step of cooling the titanium alloy part to room temperature is performed directly after reaching the second annealing temperature” in claim 7 is interpreted to mean that another step is not performed between heat treating at the second temperature and cooling, and that before cooling the alloy part can be held at the second annealing temperature for a duration as described in the instant specification [page 5 lines 25-32, instant spec].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 16-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically it is unclear to the examiner if the recitation in claims 1 and 16 of “until martensite decomposition is initiated” means that the first annealing step must end after any of the martensite is decomposed, or if the first annealing step merely needs to proceed for at least a minimum amount of time so that the martensite begins to be decomposed.  The examiner interprets the claims to be met by a first annealing duration that proceeds for at least the time required to begin decomposition of martensite absent a specific indication to the contrary based on the broadest reasonable interpretation.
Claims 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically it is unclear to the examiner if the recitation in claim 9 of “further comprising arranging the cooled titanium alloy part in an oven and heating to an aging temperature, wherein the aging temperature is lower than the first annealing temperature” is meant to be an additional aging step separate from the aging step recited in claim 1 and if so it is further unclear if the aging temperature of claim 10 is referring to both aging temperature or just one aging temperature, or if claim 9 is referring to the same aging step as claim 1 and claim 9 was meant to be incorporated into claim 1.  The examiner interprets claim 9 to be referring to the same aging step as claim 1 because the instant specification does not detail a second aging step.
Claims 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically it is unclear to the examiner if the recitation in claims 17 and 18 of “until essentially all α’ martensite is decomposed” means that the second annealing step must end after all of the martensite is decomposed, or if the second annealing step merely needs to proceed for at least a minimum amount of time so that the martensite is decomposed.  The examiner interprets the claim to be met by a second annealing duration that proceeds for at least the time required to decompose all of the α’ martensite absent a specific indication to the contrary based on the broadest reasonable interpretation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawar et al. (US 20160250394 A1) herein Pawar, in view of Vrancken et al. (Heat Treatment of Ti6Al4V produced by Selective Laser Melting: Microstructure and mechanical properties, attached with IDS dated 07/31/2019) herein Vrancken, in further view of Chakrabarti et al. (US 4975125 A) herein Chakrabarti.
Regarding claim 1 Pawar discloses:
The use of a titanium alloy substrate [0028, Pawar].  Pawar does not specifically disclose the part must be made via additive manufacturing, however Vrancken teaches the use of selective laser melting (SLM), a method of additive manufacturing, for producing Ti6Al4V which has the advantage over conventional methods of reduced production steps, high level of flexibility, material use efficiency, and near net shape production [page 177, Vrancken].  The examiner notes that Pawar discloses that the titanium substrate can be a Ti6Al4V alloy [0028, Pawar], the examiner submits that it would have been obvious to one of ordinary skill in the art to use SLM to produce the Ti6Al4V substrate of Pawar for reduced production steps, high level of flexibility, material use efficiency, and near net shape production as taught by Vrancken.
Silver and/or copper is electroplated on the titanium substrate using electrochemical plating which can be performed at room temperature [0032, Pawar].  After electrodeposition the substrate is heated to perform diffusion treatment [0044, Pawar] wherein the part is heated to 500-800°C and held for 15 minutes to 10 hours [0087, Pawar] which the examiner submits can be treated as the first annealing step.  The examiner submits that the part would need to be arranged in an oven/furnace equivalent in order to raise the temperature.
Pawar does not specify martensite or the decomposition of martensite, however the examiner notes that Vrancken teaches that Ti6Al4V produced by SLM will be martensitic in structure [page 177, Vrancken] as does the instant specification [page 3 lines 8-9, instant spec].  The examiner notes that the recitation of “until martensite decomposition is initiated” is merely an instance of functional language which is considered to simply mean that the titanium comprises martensite prior to heat treating and that the first annealing temperature must overlap with the first annealing temperature disclosed by the instant application to achieve martensite decomposition, that is 600-700°C [page 4 lines 23-25, instant spec] absent concrete evidence to the contrary.  See MPEP 2173.05(g).  The examiner submits that initiation of the decomposition process will begin as soon as the martensite reaches a decomposition temperature absent concrete evidence to the contrary.  Pawar discloses a first annealing temperature of 500-800°C which the examiner notes overlaps with the first annealing temperature of the instant application.  The examiner submits that the presence and decomposition of martensite during the first annealing step would naturally flow from the SLM processing and heat treatment of Pawar modified by Vrancken because the SLM process will produce martensite and the heat treatment overlaps with the instantly claimed heat treatment temperature.  See MPEP 2112 and 2145.
After diffusion the part is subjected to oxidizing/anodizing treatment by heating at 500-1000°C for one hour or more [0054, Pawar] which the examiner submits can be treated as the second annealing step.
After performing heat treatment the part is cooled to room temperature [0046, Pawar].
Pawar modified by Vrancken does not specify heating the titanium alloy part to an aging temperature less than the first and second annealing temperatures, however the examiner submits that this step would be obvious in view of Chakrabarti.  Chakrabarti teaches aging in the temperature range of 425-650°C for 2-25 hours for the purpose of precipitation hardening [Column 4 lines 53-60, Chakrabarti] for titanium alloys such as Ti-6Al-V [Column 1 line 14, Chakrabarti] which the examiner notes is one of the same alloys used by Pawar [0028, Pawar].  It would be obvious to one of ordinary skill in the art to modify the process of Pawar modified by Vrancken to include aging at 425-650°C for 2-25 hours to perform precipitation hardening of the alloy as taught by Chakrabarti.  The examiner notes that the aging process includes the temperature range of 425°C to less than 500°C which is always less than the annealing temperatures of Pawar modified by Vrancken and Chakrabarti, and further that the annealing temperatures includes ranges greater than 650°C which are always greater than the aging temperature.
Regarding claim 2, as discussed above Pawar modified by Vrancken and Chakrabarti discloses a first annealing step of the range 500-800°C while the instant claim is of 600-700°C.  The examiner notes that the overlap between the disclosed heat treatment temperature range of Pawar modified by Vrancken and Chakrabarti and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 3, as discussed above Pawar modified by Vrancken and Chakrabarti discloses a first annealing step with a duration of 15 minutes to 10 hours while the instant claim is an annealing duration of at least 60 minutes.  The examiner notes that the overlap between the disclosed heat treatment duration of Pawar modified by Vrancken and Chakrabarti and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 4, the examiner notes that the beta transus temperature is a property that is dependent upon the composition of the material.  Pawar modified by Vrancken and Chakrabarti discloses that an example of the titanium substrate can be a Ti6Al4V alloy [0028 Pawar], which the examiner notes is the same composition as disclosed in the instant specification and so would have the same beta transus temperature of 1000°C [page 4 lines 35-36, instant specification].  As discussed above, Pawar modified by Vrancken and Chakrabarti discloses that the second annealing step is performed at a temperature of 500-1000°C, the examiner notes that the overlap between the temperature range of Pawar modified by Vrancken and Chakrabarti and that of the instant claim, anything below the beta transus temperature of 1000°C , is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 5, as discussed above Pawar modified by Vrancken and Chakrabarti discloses that the second annealing step is performed at a temperature of 500-1000°C, the examiner notes that the overlap between the temperature range of Pawar modified by Vrancken and Chakrabarti and that of the instant claim, 800-900°C, is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 6, as discussed above Pawar modified by Vrancken and Chakrabarti discloses that the second annealing step is performed at a temperature of 500-1000°C and that the first annealing step is performed at a temperature of 500-800°C, the examiner notes that the second annealing temperature includes the range of 900-1000°C which always exceeds the first annealing temperature by at least 100°C, the examiner notes that the overlap between the annealing temperature difference of Pawar modified by Vrancken and Chakrabarti and that of the instant claim, at least 100°C, is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 7, as discussed above Pawar modified by Vrancken and Chakrabarti discloses that after heat treatment the part is cooled to room temperature, the examiner submits that heat treatment includes both the first and second annealing steps and there are no steps between the second annealing step and the cooling step, which the examiner submits meets the claim of directly cooling after reaching the temperature as discussed above.
Regarding claim 8, as discussed above Pawar modified by Vrancken and Chakrabarti discloses that the second annealing step is performed for an hour or more, the examiner notes that the overlap between the duration range for the second annealing step of Pawar modified by Vrancken and Chakrabarti and that of the instant claim, two hours or less, is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 9, as discussed above Pawar modified by Vrancken and Chakrabarti discloses cooling the titanium to room temperature after the second annealing step and further aging at 425-650°C for 2-25 hours which includes temperatures that are always lower than the temperatures used for annealing, and further that the annealing temperature ranges include temperatures always greater than the aging temperature.  The examiner submits that the part would need to be arranged in an oven/furnace equivalent in order to raise the temperature as would have been recognized by one of ordinary skill.  Further the examiner submits that heating in an oven is a commonly known procedure for heat treating metals and would therefore be obvious to one of ordinary skill in the art.
Regarding claim 10,  as discussed above Pawar modified by Vrancken and Chakrabarti discloses aging at 425-650°C for 2-25 hours, the examiner notes that the overlap of the aging temperature of Pawar modified by Vrancken and Chakrabarti and that of the instant application, 480-550°C, is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 11, Pawar modified by Vrancken and Chakrabarti does not specify that after annealing the titanium is cooled by air cooling, however the examiner submits that absent a specific indication of how to cool titanium one of ordinary skill in the art would cool the part in ambient atmosphere, which the examiner notes is a type of air cooling.
Regarding claim 12, as discussed above, Pawar modified by Vrancken and Chakrabarti discloses a heat treatment process comprising: a first annealing step with a duration of 15 minutes to 10 hours at a temperature of 500-800°C, a second annealing step with a duration of at least one hour at a temperature of 500-1000°C, and an aging step of 425-650°C for 2-25 hours, the examiner notes that the overlap between the duration ranges and temperature of ranges of Pawar modified by Vrancken and Chakrabarti and that of the instant claim, first annealing step of one hour at 650°C, a second annealing step of two hours at 880°C, and an aging step of 24 hours at 500°C, is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 16, the examiner notes that the limitations for this claim are the same as the limitations for claim 1 except that a step of additive manufacturing is positively recited, and so as discussed above all of the limitations for this claim are met by Pawar modified by Vrancken and Chakrabarti.
Regarding claims 17-18, Pawar modified by Vrancken and Chakrabarti does not specify that the second annealing duration proceeds until all α’ martensite is decomposed into an α+ß microstructure, however the examiner notes that the recitation of “maintaining the second annealing temperature for a second annealing duration until essentially all α’ martensite is decomposed into an α+ß microstructure” is merely an instance of functional language which is considered simply to mean that the second annealing temperature and duration must overlap with second annealing temperature and duration of the instant application, that is 800-900°C for up to two hours [page 7 lines 21-24, instant spec] absent concrete evidence to the contrary.  See MPEP 2173.05(g).  As discussed above Pawar modified by Vrancken and Chakrabarti discloses a second annealing temperature and duration that overlaps with the second annealing temperature and duration of the instant application and that both the instant application and Pawar modified by Vrancken and Chakrabarti use a Ti6Al4V alloy made through SLM, the examiner submits that because Pawar modified by Vrancken and Chakrabarti teaches the same material undergoing an overlapping annealing process with the instant application, the decomposition of all α’ martensite into an α+ß microstructure would flow naturally from the annealing of Pawar modified by Vrancken and Chakrabarti.  See MPEP 2112 and 2145.
Claim 1-2, 4-6, 8- 11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heritier et al. (US 20100180991 A1) herein Heritier, in view of Vrancken et al. (Heat Treatment of Ti6Al4V produced by Selective Laser Melting: Microstructure and mechanical properties, attached with IDS dated 07/31/2019) herein Vrancken.
Regarding claim 1 Heritier discloses:
The heating of a titanium part in a furnace [0068], Heritier not specifically disclose the part must be made via additive manufacturing, however Vrancken teaches the use of selective laser melting (SLM), a method of additive manufacturing, for producing a titanium alloy which has the advantage over conventional methods of reduced production steps, high level of flexibility, material use efficiency, and near net shape production [page 177, Vrancken].  The examiner submits that it would have been obvious to one of ordinary skill in the art to use SLM to produce the titanium part of Heritier for reduced production steps, high level of flexibility, material use efficiency, and near net shape production as taught by Vrancken.
Heating the part to a temperature of 810-840°C [0024, Heritier].  Heritier does not specify that the part is heated from room temperature, however the examiner submits that absent a specific indication to the contrary one of ordinary skill in the art would begin a heating process at ambient temperature.  The examiner submits that during the heating process, the temperature of the titanium part will reach and be maintained at a multitude of temperatures lower than 810°C for a small duration, so the temperature range 810-840°C can be treated as the second annealing temperature and the first annealing temperature can be treated as any temperature between ambient temperature and 810°C.  The examiner submits that the part would need to be arranged in an oven/furnace equivalent in order to raise the temperature
The examiner submits that the process of martensite decomposition will be initiated upon the martensite reaching a temperature that decomposition can occur at and so martensite decomposition will be initiated during the heating process once a decomposition temperature is reached and maintained for a small duration.  Heritier does not specify martensite or the decomposition of martensite, however the examiner notes that Vrancken teaches that titanium produced by SLM will be martensitic in structure [page 177, Vrancken] as does the instant specification which specifies that the martensite forms for α+ß type titanium alloys [page 3 lines 1-9, instant spec] which is the type of titanium alloy used by Heritier [0002, Heritier].  The examiner notes that the recitation of “until martensite decomposition is initiated” is merely an instance of functional language which is considered to simply mean that the titanium comprises martensite prior to heat treating and that the first annealing temperature must overlap with the first annealing temperature of the instant application, that is 600-700°C [page 4 lines 23-25, instant spec] absent concrete evidence to the contrary.  See MPEP 2173.05(g).  The examiner submits that initiation of the decomposition process will begin as soon as the martensite reaches a decomposition temperature.  The examiner notes that the heating process of Heritier includes a multitude of temperatures lower than 810°C for a small duration, the examiner notes that the temperatures overlap with the temperatures of instant claim 2.  The examiner submits that the presence and decomposition of martensite during the first annealing step would naturally flow from the SLM processing and heat treatment of Heritier modified by Vrancken because the SLM process will produce martensite and the heat treatment overlaps with the instantly claimed heat treatment temperature which is required to initiated martensite decomposition.  See MPEP 2112 and 2145.
Cooling the titanium part to ambient temperature [0057, Heritier] which the examiner submits is an equivalent of room temperature. 
After cooling to ambient temperature the alloy is heated to a range of 540-650°C [0029, Heritier] which the examiner submits can be treated as an aging step because Heritier refers to this step as an ageing step [0009, Heritier] and further because the step takes place after the annealing steps and heats the alloy to a temperature that overlaps with the aging step of the instant application, that is 480-550°C [page 7 lines 31-35, instant spec] and so would be expected to impart the effects of aging.  The examiner notes that the first annealing temperature can be treated as any temperature greater than ambient temperature and less than 810°C, which includes temperatures of greater than 650°C and less than 810°C, which meets the limitations of beinggreater than the aging temperature and less than the second annealing temperature.  The examiner further notes that the second annealing temperature range of 810-840°C is always greater than the aging temperature range.
Regarding claim 2, as discussed above the first annealing temperature of Heritier modified by Vrancken can be treated as any temperature between ambient temperature and 810°C including the range 600-700°C of the instant claim.
Regarding claim 4, Heritier modified by Vrancken discloses having the second annealing temperature below the ß-transus temperature of the alloy [0024, Heritier].
Regarding claim 5, as discussed above Heritier modified by Vrancken discloses the second annealing temperature being in the range of 810-840°C which falls within the range of the instant claim, 800-900°C, thus anticipating claim 5.  See MPEP 2131.03(I).
Regarding claim 6, as discussed above the first annealing temperature of Heritier modified by Vrancken can be treated as any temperature between ambient temperature and 810°C including the range 600-700°C which is over 100°C less than the second annealing temperature range of 810-840°C.
Regarding claim 8, Heritier modified by Vrancken discloses that the second annealing step is maintained for one to three hours [0025, Heritier], the examiner notes that the overlap between the duration range for the second annealing step of Heritier modified by Vrancken and that of the instant claim, two hours or less, is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 9, as discussed above Heritier modified by Vrancken discloses cooling to ambient temperature the alloy is heated to a range of 540-650°C [0029, Heritier] which the examiner submits can be treated as an aging step.  The examiner notes that the first annealing temperature can be treated as any temperature between ambient temperature 810°C, which includes temperatures of greater than 650°C which are always greater than the aging temperature and the second annealing temperature range of 810-840°C is always greater than the aging temperature.  The examiner submits that the part would need to be arranged in an oven/furnace equivalent in order to raise the temperature.
Regarding claim 10, as discussed above Heritier modified by Vrancken discloses an aging temperature with a range of 540-650°C, the examiner notes that the overlap between the aging temperature range of Heritier et al. and that of the instant claim, 480-550°C, is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 11, Heritier modified by Vrancken discloses the cooling of the titanium part to ambient temperature is done via air cooling [0086, Heritier].
Regarding claim 16, the examiner notes that the limitations for this claim are the same as the limitations for claim 1 except that a step of additive manufacturing is positively recited, and so as discussed above all of the limitations for this claim are met by Heritier modified by Vrancken.
Regarding claims 17-18, Heritier modified by Vrancken does not specify that the second annealing duration proceeds until all α’ martensite is decomposed into an α+ß microstructure, however the examiner notes that the recitation of “maintaining the second annealing temperature for a second annealing duration until essentially all α’ martensite is decomposed into an α+ß microstructure” is merely an instance of functional language which is considered simply to mean that the second annealing temperature and duration must overlap with second annealing temperature and duration of the instant application, that is 800-900°C for up to two hours [page 7 lines 21-24, instant spec] absent concrete evidence to the contrary.  See MPEP 2173.05(g).  The examiner notes that as discussed above Heritier modified by Vrancken discloses a second annealing temperature and duration that overlaps with the second annealing temperature and duration of the instant application and that both the instant application and Heritier modified by Vrancken use a α+ß type titanium alloy made through SLM, the examiner submits that because Heritier modified by Vrancken teaches the same type of alloy undergoing an overlapping annealing process with the instant application, the decomposition of all α’ martensite into an α+ß microstructure would flow naturally from the annealing of Heritier modified by Vrancken.  See MPEP 2112 and 2145.

Claims 1-7, 9-10 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu (CN 105832396 A) in view of Sidambe (Biocompatibility of Advanced Manufactured Titanium Implants – A Review).
Regarding claim 1, Fu discloses:
A titanium alloy bone plate made using selective laser melting (SLM) [page 1, Fu], the examiner notes that SLM is a type of additive manufacturing
Heating the alloy from room temperature to 630-670°C and holding for 45-60 minutes, heating to 850-900°C and holding for 4-6 hours, cooling to 20-100°C, heating at 530-570°C for 4-6 hours, and cooling to room temperature [page 3, Fu].  The examiner submits that heating at 630-670°C, 850-900°C, and 530-570°C can be treated as the first annealing step, second annealing step, and aging step respectively.  The examiner notes that 20-100°C overlaps with “room temperature”.  The examiner notes that the aging temperature of 530-570°C is less than both annealing temperatures and that the first annealing temperature of 630-670°C is less than the second annealing temperature of 850-900°C.
Fu does not specifically teach maintaining the first annealing temperature for a first annealing duration until martensite decomposition is initiated, however the examiner submits that this process would naturally flow from the combination of Fu et al. in view of Sidambe.  Firstly, Sidambe teaches that Ti6Al4V is a preferred alloy for the fabrication of titanium implants [page 8169, Sidambe] and is the most widely used alloy in implants where high strength is required [page 8170, Sidambe] and that Ti6Al4V implants can be made through SLM [pages 8176-8177, Sidambe].  Fu does not specify the alloy used for the implant, the examiner submits it would be obvious to one of ordinary skill in the art to use Ti6Al4V for use in the bone implant of Fu because the alloy has high strength, is widely used for implants, and can be made through SLM as taught by Sidambe.  Fu does not specify martensite or the decomposition of martensite, however the examiner notes that the instant specification teaches that Ti6Al4V produced by SLM will be martensitic in structure [page 3 lines 8-9, instant spec].  Thus, the combination of Fu et al. and Sidambe suggests a heat treatment method (disclosed by Fu) wherein the Ti composition is a T6Al4V alloy having a martensitic structure (disclosed by Sidambe).  The examiner notes that the recitation of “until martensite decomposition is initiated” is merely an instance of functional language which is considered to simply mean that the titanium comprises martensite prior to heat treating and that the first annealing temperature must overlap with the first annealing temperature of the instant application, that is 600-700°C [page 4 lines 23-25, instant spec] absent concrete evidence to the contrary.  See MPEP 2173.05(g).  The examiner submits that initiation of the decomposition process will begin as soon as the martensite reaches a decomposition temperature.  The examiner notes that the first annealing step of Fu of 630-670°C overlaps with the first annealing temperature of the instant application.  The examiner submits that the presence and decomposition of martensite during the first annealing step would naturally flow from the SLM processing and heat treatment of Fu modified by Sidambe because the SLM process will produce martensite and the heat treatment overlaps with the instantly claimed heat treatment temperature and duration.  See MPEP 2112 and 2145.
Regarding claim 2, as discussed above Fu modified by Sidambe discloses a first annealing step of the range 630-670°C which falls within the instantly claimed temperature range of 600-700°C thus anticipating claim 2.  See MPEP 2131.03(I).
Regarding claim 3, as discussed above Fu modified by Sidambe discloses a first annealing step with a duration of 45-60 minutes while the instant claim is an annealing duration of at least 60 minutes.  The examiner notes that the overlap between the disclosed heat treatment duration of Fu modified by Sidambe and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 4, the examiner notes that the beta transus temperature is a property that is dependent upon the composition of the material.  Fu modified by Sidambe teaches the use of a Ti6Al4V alloy which the examiner notes is the same composition as disclosed in the instant specification and so would have the same beta transus temperature of 1000°C [page 4 lines 35-36, instant spec].  As discussed above, Fu modified by Sidambe discloses that the second annealing step is performed at a temperature of 850-900°C, the examiner notes that the overlap between the temperature range of Fu modified by Sidambe and that of the instant claim, anything below the beta transus temperature of 1000°C , is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 5, as discussed above Fu modified by Sidambe discloses that the second annealing step is performed at a temperature of 850-900°C which falls within the instantly claimed temperature range of 800-900°C thus anticipating claim 5.  See MPEP 2131.03(I).
Regarding claim 6, as discussed above Fu modified by Sidambe discloses that the second annealing step is performed at a temperature of 850-900°C which is over 100°C greater than the first annealing temperature of 630-670°C.
Regarding claim 7, as discussed above Fu modified by Sidambe discloses that after the second annealing step the part is cooled to 20-100°C which the examiner notes overlaps with “room temperature”, the examiner submits that there are no steps between the second annealing step and the cooling step, which the examiner submits meets the claim of directly cooling after reaching the temperature as discussed above.
Regarding claim 9, as discussed above Fu modified by Sidambe discloses heating at 530-570°C for 4-6 hours which the examiner submits can be treated as the aging step, because the step takes place after the annealing steps and heats the alloy to a temperature that overlaps with the aging step of the instant application, that is 480-550°C [page 7 lines 31-35, instant spec] and so would be expected to impart the effects of aging.  The examiner submits that the part would need to be arranged in an oven/furnace equivalent in order to raise the temperature as would have been recognized by one of ordinary skill.  Further the examiner submits that heating in an oven is a commonly known procedure for heat treating metals and would therefore be obvious to one of ordinary skill in the art.
Regarding claim 10, as discussed above Fu modified by Sidambe discloses aging at 530-570°C for 4-6 hours, the examiner notes that the overlap of the aging temperature of Fu modified by Sidambe and that of the instant application, 480-550°C, is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 16, the examiner notes that the limitations for this claim are the same as the limitations for claim 1 except that a step of additive manufacturing is positively recited, and so as discussed above all of the limitations for this claim are met by Fu modified by Sidambe.
Regarding claims 17-18, Pawar modified by Fu modified by Sidambe does not specify that the second annealing duration proceeds until all α’ martensite is decomposed into an α+ß microstructure, however the examiner notes that the recitation of “maintaining the second annealing temperature for a second annealing duration until essentially all α’ martensite is decomposed into an α+ß microstructure” is merely an instance of functional language which is considered simply to mean that the second annealing temperature and duration must overlap with second annealing temperature and duration of the instant application, that is 800-900°C for up to two hours [page 7 lines 21-24, instant spec] absent concrete evidence to the contrary.  See MPEP 2173.05(g).  The examiner notes that as discussed above Fu modified by Sidambe discloses a second annealing temperature that overlaps with the second annealing temperature and a second annealing duration that exceeds the annealing duration of the instant application and that both the instant application and Fu modified by Sidambe use a Ti6Al4V alloy made through SLM, the examiner submits that because Fu modified by Sidambe teaches the same material undergoing an overlapping annealing temperature for an extended time with the instant application, the decomposition of all α’ martensite into an α+ß microstructure would flow naturally from the annealing of Fu modified by Sidambe.  See MPEP 2112 and 2145.
Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive.
Applicant first argues that Pawar, Sidambe, and Heritier do not disclose the amendments to claims 1 and 16 of “heating the titanium alloy from room temperature for a first annealing duration until martensite decomposition is initiated” and do not disclose the limitations of the new claims 17-18 of “maintaining the second annealing temperature for a second annealing duration until essentially all α’ martensite is decomposed into an α+ß microstructure”.  Applicant’s arguments have been considered but are moot because the new grounds of rejection rely on additional references separate from those addressed by the arguments.
Applicant then argues that Pawar is different from the instant application because Pawar is structurally different because the intended result is for diffusion instead of affecting the mechanical properties.  The examiner cannot concur.  In response to applicant's argument that Pawar performs the heat treatment steps for diffusion instead of affecting mechanical properties, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The examiner notes that although Pawar teaches a different reason for performing the heat treatment steps, Pawar is still performing heat treatment steps that overlap with the instantly claimed heat treatment steps on a titanium alloy and so “annealing” effects should still be present in the heat treatment of Pawar because the Pawar and the instant application are using the same parameters of heat treatment.
Applicant then argues that Pawar and Heritier include additional steps and fail to explain what effect each step will have on martensite and it’s decomposition and that it would be improper to assume the results would occur based on wide ranges of temperature and time from the references.  Applicant’s arguments have been considered but are moot because the new grounds of rejection rely on additional references separate from those addressed by the arguments, however the examiner recognizes the arguments still apply to the new rejections and will address them here to expedite prosecution.  It is noted that arguments of the counsel cannot take the place of evidence in the record.  See MPEP 2145(I).  Regarding applicant’s submission that it would be improper to assume what effects the processing steps would have on the martensite and it’s decomposition, absent evidence to the contrary the examiner submits that one of ordinary skill in the art would expect overlapping temperature and durations during heat treatment steps would have the same effect on the titanium.  Since applicant does not provide evidence as to how the heat treatment of Pawar and Heritier differ in such a way to not have the same effect upon martensite as the instant application, the examiner cannot concur.  
Applicant then argues that Pawar and Heritier do not maintain “until martensite decomposition is initiated” and do not maintain the second annealing temperature “until essentially all α’ martensite is decomposed into an α+ß microstructure”.  Applicant’s arguments have been considered but are moot because the new grounds of rejection rely on additional references separate from those addressed by the arguments, however the examiner recognizes the arguments still apply to the new rejections and will address them here to expedite prosecution.  In response to applicant's argument that Pawar and Heritier do not address martensite decomposition, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The examiner notes that if martensite is present in the titanium, performing heat treatments of overlapping temperatures and durations would be expected to have the same decomposition effect on the martensite.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734